[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]STIPULATION
Plaintiff and Defendant hereby stipulate to the following facts:
1. Defendant Eliot F. Morrison admits the allegations in Counts 1, 2, 3 and 4 of Plaintiff's Complaint dated October 26, CT Page 6581-X 1990.
2. On or about August 13, 1969, Eliot F. Morrison and Jacqueline B. Morrison took title to real property known as 5 Field Road, Danbury, Connecticut as joint owners with survivorship.
3. Eliot Morrison breached his contract with the Plaintiff by failing to attend the closing described in paragraph 5 of the First Count of the Complaint.
4. On December 16, 1988, Eliot F. Morrison transferred his undivided one-half interest in 5 Field Road, Danbury, Connecticut to his wife Jacqueline, without monetary consideration.
5. The real property located at 5 Field Road, Danbury, Connecticut was owned in the name of Eliot F. Morrison and Jacqueline B. Morrison, as joint owners with survivorship, prior to Mr. Morrison's conveyance to his wife on December 16, 1988.
6. The provable damages of the Plaintiff in this case are at least $85,000.00.
PLAINTIFF
By: __________________ M. Hatcher Norris, Esq. Butler, Norris  Gold 254 Prospect Avenue Hartford, Connecticut 06106 (203) 236-6951 Juris No. 07660 Its Attorneys
DEFENDANTS
By: _____________________ Ben. M. Krowicki, Esq. of Bingham, Dana  Gould 100 Pearl Street Hartford, Connecticut 06103 (203) 244-3770 Juris No. 403846 Its Attorneys CT Page 6581-Y